SOMERVILLE, J.
— The letter of Daniel Tyler, president of the defendant railway company, was improperly admitted as evidence in the trial before the nisi prim court. It bears no date. It does not appear when it was written, nor when received. No evidence was offered to prove the contents of the letter of Burnett, to which it was a reply ; nor was it proposed to make it relevant by any such extraneous evidence. Without the light of other facts, we are left in the dark as to whether or not it related to the subject-matter of this particular suit. Prima facie, therefore, the letter was irrelevant, and the objection to its admission should have been sustained.
The first charge given by the presiding judge to the jury does not embody an accurate exposition of the law of agency and ratification. The correct rule seems to be, that, wb,ere the principal has a full knowledge of the acts of his agent, from which he receives a direct benefit, he must dissent, and give notice of his non-concurrence, within a reasonable time, or his assent and ratification will be presumed. — Brigham v. Peters, 1 Gray (Mass.), 147.
The first head-note in the case of Powell’s Adm’r v. Henry, 27 Ala. 612, which holds, that, “if an agent exceeds his authority, although the principal may ratify the act; !yet, to avoid it, he is not obliged to give notice that he repudiates it,” is too comprehensive in its statement of the law. It is true that mere knowledge, on the part of the principal, of an agent’s unauthorized action, will not make silence, or non-interfer,ence, in all cases amount to ratification. But it would, in cases where the party dealing with the agent is misled or prejudiced (Smith v. Sheeley, 12 Wall. 358); or where *117the usage of trade requires, or fair dealing demands, a prompt reply from the principal. — Wharton in Agency, § 86. In all such cases, tfceprihcipal, if dissatisfied with the act' of the agent, and fully informed of what has been done, must express his dissatisfaction within a reasonable time.) 2 Greenl. Ev. § 66.
The railway company received no direct benefit Jrom the medical services rendered by Dr. Jay to one of its employes. The charge in question does not conform to the above principles, and the exception to it must be sustained.
It is unnecessary to consider the other points raised by the record.
■Reversed and remained.